DETAILED ACTION
The present application has been made of the record and currently claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Examiner is indicating various issues with the drawings. It is noted that wherein the drawings are replete with issues and this may not be an exhaustive list. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “10” has been used to designate both pipes;
reference characters “100a” and “100b” have both been used to designate a connector;
reference character “110” has been used to designate both “first projections”;
reference character “120” has been used to designate both “first slant surfaces”;
reference character “131” has been used to designate both “protrusions”
reference character “140” has been used to designate both “first screw threads”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: 
In line 1, “The present invention relates to” should be removed;
In line 4, “thereby preventing their corrosion” is unclear as to what “their” is being referred to;
In line 5, “avoiding pipes” is unclear;
In lines 7-8, “insides thereof” is unclear; 
In line 8, “thereby preventing electric corrosion” is unclear how the corrosion is being prevented for which element; 
In line 9, “absorbing a dimensional tolerance” is unclear how an element could “absorb” a “dimensional tolerance”.   
Correction is required.  See MPEP § 608.01(b). 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-4 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to the current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Examiner is indicating various indefinite issues with the claims. It is noted that wherein the claims are replete with issues and this may not be an exhaustive list.
In regards to claim 1, page 1, line 7-11, “first projections 110 formed along the smallest inner peripheral surfaces in the inner peripheral surfaces of the connectors 100a and 100b in such a manner as to protrude vertically toward a direction where an imaginary line L traverses” is unclear to the examiner. 
In regards to claim 1, page 4, line 4, “protruding slantly downward” is unclear to the examiner. 
In regards to claim 1, page 1, lines 2-3, “at least two or more pipes … pipes 10” is unclear to the examiner because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim. Therefore, a different name would be needed for the different elements in the claim (e.g. first pipe and second pipe).
In regards to claim 1, page 1, lines 4-5, “first slant surfaces 120” is unclear to the examiner because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim. Therefore, a different name would be needed for the different elements in the claim (e.g. first slant surface and second slant surface).
In regards to claim 1, page 1, Line 12-14, “a coated surface 130 formed on an area where the lower end inner peripheries of the connectors 100a and 100b and the first projections 110 are located” is unclear to the examiner as to which “connector” (e.g. 100a or 100b) relates to which projection (only 110) and how they are being referred to because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim. Therefore, a different name would be needed for the different elements in the claim (e.g. first connector, second connector, first projection, second projection, etc.).
In regards to claim 1, page 4, Lines 3-7, “the coated surface 130 … has protrusions 131 protruding slantly downward from inner peripheral surfaces of end peripheries thereof toward directions where the rear end peripheries of the connectors 100a and 100b are located,” is unclear to the examiner as to which protrusion relates to which inner peripheral surface of which end periphery because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim. Therefore, a different name would be needed for the different elements in the claim (e.g. first protrusion, second protrusion … etc.).
It is first noted wherein Claims 1-4 are replete with antecedent basis issues rendering the claims indefinite. Additional non-antecedent basis issues have also been identified. It is suggested wherein Applicant thoroughly review the pending claims to make all corrections necessary to have the claims confirm with applicable laws, regulations, and practices. A potentially non-exhaustive list of indefiniteness issue examples has been provided below. Applicant is required to correct all antecedent basis and any other indefiniteness issues whether or not they are listed as an example below. It is noted that if applicant’s response does not correct all of the indefinite issues, whether listed as an example or not, the next action will be held as a Final Rejection.
In claim 1, page 1, lines 7-8, the combination of the “the front end peripheries thereof … rear end peripheries thereof” and “inner peripheral” is unclear as to what is considered the “inner” and “front” and  “rear end peripheries”. Also, it is unclear to the examiner if the “front” and “rear end peripheries” are referring to the “inner peripheral surfaces” because it is not inherent that “inner peripheral surface” comprises a “front” and “rear 
In claim 1, page 1, line 13, “the lower end inner peripheries” is unclear as to what is considered a “lower end” and how it is inherent that the connectors 100a and 100b comprise a “lower end”. Therefore, it is unclear and there is insufficient antecedent basis for this limitation in the claim.
It is noted wherein the issue with properly referring back to a previously presented component is found throughout the claims. It is also noted wherein Applicant fails to properly identify what component (e.g. the use of “thereof” and “whose”) is being referred to in instances wherein multiple components sharing the same name but identified by number have been presented. A non-exhaustive list of similar concerns can be found above and in:
In regards to claim 1, page 2, lines 9-10, “the inner peripheries of the front ends thereof towards the inner peripheries of the rear ends therefore” is unclear to the examiner what previously presented component is being referred to.
In regards to claim 1, page 3, line 1, “formed on one side thereof” is unclear to the examiner as to what comprises “one side”.
In regards to claim 1, page 3, lines 1-2, “circumferential direction thereof” is unclear to the examiner how an element can comprise a “circumferential direction”.
In regards to claim 1, page 3, lines 2-3, “front ends thereof toward the rear end thereof” is unclear what previously presented component is being referred to.
In regards to claim 1, page 3, lines 4-5, “whose front end peripheries” is unclear to the examiner if the “second pads” or the “fifth slant surfaces” have “front end peripheries”. 
In regards to claim 1, page 3, line 8, “whose outer peripheries” is unclear as to what previously presented component is being referred to.
In regards to claim 1, page 3, 9-11, “rounded step surfaces 520 formed concavely on the inner peripheries of the front ends thereof in such a manner as to fit the rear end peripheries of the tie rings thereto” is unclear to the examiner as to what previously presented components are being referred to.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GO DEUK CHUL (KR-101478746) discloses a similar device to the present invention where there are multiple sealing components. 
BERTE (FR-2794213) discloses similar sealing components to the present invention.
KOO JI-JUN (KR-200352623) discloses a similar invention to the present invention.
NARIS (US-5957509) discloses a similar invention to the present application.
It is noted that additional references have been provided in the PTO-326 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679